           Case 3:21-cv-00861 Document 1 Filed 02/03/21 Page 1 of 28



1    Eric M. Poulin
     CA State Bar No. 298476
2
     Roy T. Willey, IV (Pro Hac Vice Forthcoming)
3    Blake G. Abbott (Pro Hac Vice Forthcoming)
     ANASTOPOULO LAW FIRM, LLC
4    32 Ann Street
     Charleston, SC 29403
5    P: (843) 614-8888
     F: (843) 494-5536
6
     Email: eric@akimlawfirm.com
7           roy@akimlawfirm.com
            blake@akimlawfirm.com
8
     ATTORNEYS FOR PLAINTIFFS
9

10
                                  UNITED STATES DISTRICT COURT
11
                               NORTHERN DISTRICT OF CALIFORNIA
12

13    DAVID MOODY and JULIE MOODY, on
      behalf of themselves and on behalf of all others
14
      similarly situated,                                            CLASS ACTION COMPLAINT
15                                                                    JURY TRIAL DEMANDED
                          Plaintiffs,
16
           v.
17
      ROBINHOOD FINANCIAL, LLC,
18
      ROBINHOOD SECURITES, LLC,
19    ROBINHOOD MARKETS, INC., CITADEL
      SECURITIES LLC, CITADEL ENTERPRISE
20    AMERICAS LLC F/K/A CITADEL LLC
21                          Defendants.
22

23

24

25

26

27

28


                                                                                              1
                                              Complaint - Case No.
            Case 3:21-cv-00861 Document 1 Filed 02/03/21 Page 2 of 28



 1          Plaintiffs David Moody and Julie Moody (collectively, “Plaintiffs”) by and through
 2   undersigned counsel, bring this action against Robinhood Financial, LLC (“Robinhood Financial”),
 3
     Robinhood Securities, LLC (“Robinhood Securites”) & Robinhood Markets, Inc. (“Robinhood
 4
     Markets”) (collectively, “Robinhood”), and Citadel Securities LLC (“Citadel Securities”) and Citadel
 5
     Enterprise Americas LLC f/k/a Citadel LLC (“Citadel”) (collectively, “Citadel”). Plaintiffs make the
 6

 7   following allegations upon personal knowledge as to their own acts, and upon information and belief,

 8   and investigation, as to all other matters, alleging as follows:

 9                                     PRELIMINARY STATEMENT
10
            1.      Plaintiffs bring this case as a result of Robinhood’s decision to remove the stock
11
     GameStop (“GME”) from its trading platform, along with American Airlines (“AAL”), AMC
12
     Entertainment Holdings (“AMC”), Blackberry Ltd (“BB”), Bed Bath & Beyond, Inc. (“BBBY”),
13
     Castor Maritime, Inc. (“CTRM”), Express, Inc. (“EXPR”), Koss Corporation (“KOSS”), Naked
14

15   Brand Group (“NAKD”), Nokia (“NOK”), Sundial Growers, Inc. (“SNDL”), Tootsie Roll Industries

16   (“TR”), Trivago N.V. (“TRVG”), thereby manipulating the open-market.
17          2.      In so doing, Robinhood and Citadel (collectively, “Defendants”) created a one-way
18
     buy-sell situation by which the only option of retail investors who had already purchased the above
19
     securities and others to sell/liquidate their holdings, thus depriving these stocks of buy liquidity to
20
     counter selling pressure by permitting purchase of the equity to take place. Plaintiffs and other
21

22   members of the Class that held them suffered massive losses.

23          3.      Numerous retail investors were forcefully stopped out of their positions by Defendants

24   at incredibly low prices as a result of these attacks, suffering massive financial losses.
25          4.      In so doing, Defendants created a situation in which the only entities which were
26
     permitted to purchase these equities were equity firm insiders and hedge fund operators, many of
27

28

                                                        -1-
           Case 3:21-cv-00861 Document 1 Filed 02/03/21 Page 3 of 28



 1   whom were leveraged heavily “short” against the equities and had a vested interest in seeing the equity
 2   prices depressed so they could cover their short sales at a lower cost.
 3
            5.      Robinhood has refused and continues to refuse full participation by retail investors in
 4
     GME as well as other stocks in the so-called “open market.”
 5
            6.      Plaintiffs bring this class action on behalf of Robinhood customers who were denied
 6

 7   full access to GME, along with other select stocks, and for the many including themselves, who

 8   suffered losses as a result of the restrictions on trading. Plaintiffs assert putative class action claims

 9   generally including breach of contract, negligence, breach of fiduciary duty, violations of California’s
10
     False Advertising Laws and violations of California’s Unfair Competition Law.
11
            7.      Plaintiffs seek damages, restitution, disgorgement and declaratory relief.
12
                                                    PARTIES
13
            8.      Robinhood Financial is a Delaware LLC with its principal place of business in Menlo
14

15   Park, California. It is a wholly-owned subsidiary of Robinhood Markets. Robinhood Financial is

16   registered as a broker-dealer with the U.S. Securities & Exchange Commission (“SEC”). Defendant
17   Robinhood Financial acts as an introducing broker and has a clearing arrangement with its affiliate
18
     Defendant Robinhood Securities.
19
            9.      Robinhood Securities, is a Delaware LLC with its principal place of business in Lake
20
     Mary, Florida. It is a wholly-owned subsidiary of Robinhood Markets.
21

22          10.     Robinhood Markets, Inc. is a Delaware corporation with its principal place of business

23   in Menlo Park, California. Robinhood Markets is the corporate parent of Robinhood Financial and

24   Robinhood Securities.
25          11.     Citadel Securities LLC (“Citadel Securities”) is a Delaware corporation with its
26
     principal place of business at 131 South Dearborn Street, Chicago, IL 60603. Citadel Securities
27

28

                                                        -2-
           Case 3:21-cv-00861 Document 1 Filed 02/03/21 Page 4 of 28



 1   provides market-making services to Robinhood through its Citadel Execution Services line of
 2   business.
 3
               12.   Defendant Citadel Enterprise Americas LLC f/k/a Citadel LLC (“Citadel”) is a
 4
     Delaware corporation with its principal place of business at 131 South Dearborn Street, Chicago, IL
 5
     60603. Citadel provides operational and administrative services to Citadel Securities. Citadel also
 6

 7   has its Global Controller sign off on Annual Broker Deal Reports with the SEC for Citadel Securities.

 8   Citadel Securities and Citadel operate their trademarks under the common ownership and control of

 9   Citadel LLC n/k/a Citadel.
10
               13.   Plaintiff David Moody is an individual and a resident and citizen of the state of South
11
     Carolina.
12
               14.   Plaintiff Julie Moody is an individual and a resident and citizen of the state of South
13
     Carolina.
14

15                                      JURISDICTION AND VENUE

16             15.   Plaintiffs incorporate by reference all preceding allegations as though fully set forth
17   herein.
18
               16.   This Court has jurisdiction over this action pursuant to the Class Action Fairness Act
19
     (“CAFA”), 28 U.S.C. § 1332(d), because at least one class member is of diverse citizenship from one
20
     Defendant, there are more than 100 Class members, and the aggregate amount in controversy exceeds
21

22   $5 million, exclusive of interest and costs.

23             17.   This Court has personal jurisdiction over Defendants because Defendants conduct

24   business in California and has sufficient minimum contacts with California.
25             18.   Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial part
26
     of the events or omissions giving rise to the claims occurred in this District.
27

28

                                                       -3-
           Case 3:21-cv-00861 Document 1 Filed 02/03/21 Page 5 of 28



 1                                         BACKGROUND FACTS
 2             19.   Plaintiffs incorporate by reference all preceding allegations as though fully set forth
 3
     herein.
 4
               20.   Robinhood is an online brokerage firm founded in 2013 that states it is “a pioneer in
 5
     commission-free investing.” Robinhood customers can place securities trades through the firm’s
 6

 7   website and by using a web-based application (or “app”). Robinhood permits customers to purchase

 8   and sell securities, including option contracts, and engage in trading on margin. The company has no

 9   storefront offices and operates entirely online. Robinhood is a FINRA1 regulated broker-dealer.2
10

11

12

13

14             21.   Robinhood offers people the ability to invest in stocks, ETFs and options through an
15   electronic trading platform, both online and through an app.
16
               22.   Robinhood spends a great deal of energy marketing itself as born out of the Occupy
17
     Wall Street movement and champions a mission to “democratize finance for all.”
18
               23.   When visitors go to the Robinhood website, they are greeted with the following:3
19

20

21

22

23

24

25

26   1
       Financial Industry Regulatory Authority, Inc. (FINRA) is a private corporation that acts as a non-
     governmental, self-regulatory organization that regulates member brokerage firms and exchange
27   markets.
     2
       https://cdn.robinhood.com/assets/robinhood/legal/Customer%20Agreement.pdf, pg. 29(Last
28   accessed Jan. 29, 2021).
     3
       https://robinhood.com/us/en/ (Last accessed Jan. 28, 2021)
                                                      -4-
           Case 3:21-cv-00861 Document 1 Filed 02/03/21 Page 6 of 28



 1          24.     Upon information and belief, Robinhood gets its name from its mission to “provide
 2   everyone with access to the financial markets, not just the wealthy.”
 3
            25.     Robinhood offers user-friendly digital services, which has made Robinhood very
 4
     popular, especially with younger traders.
 5
            26.     Robinhood’s original product was commission-free trades of stocks and exchange-
 6

 7   traded funds. As Robinhood grew, it added more risky and complex products-like options and margin

 8   trading. Those products, combined with Robinhood’s game-like interface, have been a hit with

 9   millennials, and its typical customer is 31 years old on average.4
10
            27.     According to an analysis of new filings from nine brokerage firms by the research firm
11
     Alphacution for the New York Times, in the first quarter of 2020, Robinhood users traded nine times
12
     as many shares as E-Trade customers and 40 times as many shares as Charles Schwab customers.
13
     They also bought and sold 88 times as many options contracts as Schwab customers, relative to the
14

15   average account size.5

16

17

18

19

20

21

22

23

24

25

26
27   4
       https://www.businessinsider.com/robinhood- office-installed-bulletproof-glass-after-frustrated-
     traders-visited-report-2 (Last accessed Jan. 29, 2021).
28   5
       https://www.nytimes.com/2020/07/08/technology/robinhood-risky-
     trading.html?searchResultPosition=2 (Last accessed Jan. 29, 2021).
                                                       -5-
              Case 3:21-cv-00861 Document 1 Filed 02/03/21 Page 7 of 28



 1            28.     Robinhood makes money primarily through “payment for order flow” fees.
 2            29.     Payment for order flow fees are paid to Robinhood from electronic market makers for
 3
     passing on customer orders. For example, if a Robinhood user purchases a share of GME through
 4
     their account, Robinhood sends that order to a large market maker like Citadel Securities and receives
 5
     money in return-i.e., the “payment of order flow” fees. Citadel, meanwhile, completes the trade and
 6

 7   makes money for itself as well.

 8            30.     Robinhood routes over 50% of customer orders to the market through Citadel

 9   Securities. Citadel Securities is the primary market-maker for Robinhood, providing liquidity for over
10
     half of the trades entered on the Robinhood platform.
11
              31.     According to a recent SEC filing, Citadel Securities and several other firms paid
12
     Robinhood approximately $91 million in the first quarter of 2020. And in the second quarter of 2020
13
     – Robinhood made $180 million off trades, roughly double from the prior quarter.6
14

15            32.     Citadel is also an investor in Melvin Capital Management LP, an investment advisor

16   that had a significant short position in GME. Melvin Capital was pressured to close out its entire short
17   position on the afternoon of Tuesday, January 26, 2021. It is reported that Melvin Capital has lost
18
     nearly 30% since the start of 2021.
19
              33.     The loss to Melvin Capital on this GME short squeeze was so large that later on
20
     January 25, 2021, it reported obtained a cash infusion of nearly $3 billion from Citadel, in which
21

22   Citadel took a non-controlling revenue share in Melvin Capital.

23            34.     Citadel also took short positions in many of the listed restricted securities in this

24   Complaint immediately prior to the restrictions by Robinhood.
25            35.     Another hedge fund adversely impacted by the short squeeze is D1 Capital Partners,
26
     which is a large investor in Robinhood.
27

28
     6
         https://www.businessofapps.com/data/robinhood-statistics/ (Last accessed Feb. 1, 2021).
                                                     -6-
            Case 3:21-cv-00861 Document 1 Filed 02/03/21 Page 8 of 28



 1           36.     Betting AMC would decline, D1 Capital Partners was down $4 billion before the
 2   restrictions to the securities in this Complaint. The restrictions Robinhood imposed depressed AMC
 3
     stock from $19.88 at the close on January 27 to an $8.63 close on January 28, thereby allowing D1
 4
     Capital Partners to exit its short positions with minimal losses.
 5
             37.     Upon information and belief, Robinhood is valued at approximately $11.2 billion.7
 6

 7           38.     On or around January 11, 2021, stocks in GameStop Corp. (“GME”) began to rise,

 8   funded in part by purchases of Robinhood users.

 9           39.     At that time, Robinhood allowed retail investors to trade GME on the open market.
10
             40.     On or about January 27, 2021, Robinhood, in order to slow the growth of GME and
11
     deprive their customers of the ability to use their service, abruptly, purposefully, willfully and
12
     knowingly pulled GME from their app.
13
             41.     Upon information and belief, more than half Robinhood users have exposure to GME.
14

15           42.     On or about January 27, 2021, Robinhood, in order to slow the growth of other select

16   stocks such as AAL, AMC, BB, BBBY, CTRM, EXPR, KOSS, NAKD, NOK, SNDL, TR, TRVG,
17   and deprive their customers of the ability to use their service, abruptly, purposefully, willfully and
18
     knowingly pulled these stocks from their app.
19
             43.     Upon information and belief, Robinhood is pulling securities like GME from its
20
     platform to slow growth and help benefit individuals and institutions who are not Robinhood
21

22   customers but are Robinhood large institutional investors or potential investors.

23           44.     Such actions constitute negligence, breaches of contract and fiduciary duties, and are

24   violations of FINRA regulations. Per FINRA regulations, Robinhood has a duty to process trades
25   timely and at the best prices for its users.
26
27
     7
      Kate Rooney, Robinhood snags third mega-investment of the year, boosting valuation to $11.2
28   billion, CNBC (August 17, 2020) https://www.cnbc.com/2020/08/17/robinhood-announces-
     another-mega-round-valuation-soars-to-11point2b.html (Last accessed Jan. 29, 2021).
                                                   -7-
              Case 3:21-cv-00861 Document 1 Filed 02/03/21 Page 9 of 28



 1            45.     In fact, Robinhood commits itself to the execution of orders.8
 2

 3

 4

 5

 6

 7            46.     Pursuant to FINRA rule 5310 (known as “Best Execution and Interpositioning”),

 8   Robinhood “must make every effort to execute a marketable customer order that it receives promptly
 9   and fully.” By preventing customers’ timely trades, Robinhood breached these obligation and caused
10
     its customers substantial losses.
11
              47.     Robinhood acknowledges that arbitration does not apply to class actions filed against
12
     it.9
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28   8
         https://robinhood.com (Last accessed Feb. 1, 2021)
     9
         Id. (Last accessed Jan. 29, 2021).
                                                        -8-
          Case 3:21-cv-00861 Document 1 Filed 02/03/21 Page 10 of 28



 1          48.    Robinhood admits to liability of losses or damages if they do not complete a transaction
 2   to or from a user’s Account with limited exceptions:10
 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16          49.    The loss of access to GME stock and other stocks on Robinhood’s trading platform

17   caused concrete, particularized and actual damages for Robinhood customers and lost potential for

18   those who held GME stock and other restricted securities identified in this Complaint.
19   Plaintiff David Moody
20
            50.    Plaintiff David Moody is a customer of Robinhood and entered into a Customer
21
     Agreement in order to use Robinhood’s online trading systems.
22
            51.    On January 27, 2021, Plaintiff David Moody (“DC”) used his Robinhood app to submit
23

24   an order for $200 worth of AMC.

25

26
27

28   10
       https://cdn.robinhood.com/assets/robinhood/legal/Customer%20Agreement.pdf, pg. 32 (Last
     accessed Jan. 29, 2021)
                                                    -9-
          Case 3:21-cv-00861 Document 1 Filed 02/03/21 Page 11 of 28



 1

 2

 3

 4
          Your Order Has Been Confirmed
 5

 6        Hi DC,

 7
          You have submitted a market order to buy 9.298085 shares of AMC. You can check
 8
          on the status of this order on Robinhood. We will notify you when this order has been
 9        executed.
10
          If you have any questions, you can contact us.
11

12        – The Robinhood Team
13

14

15          52.      On the morning of January 28, 2021, Plaintiff David Moody was informed from

16   Robinhood that the order had been cancelled.
17

18
          Your Order Has Been Canceled
19

20        Hi DC,

21
          Your market order to buy $204.00 of AMC was canceled on January 28th, 2021 at
22        9:21 AM.
23

24
          You can check out our Help Center for more information, and please feel free to
25        respond to this email if you have any additional questions. We're here to help.
26
27        – The Robinhood Team

28

                                                    - 10 -
             Case 3:21-cv-00861 Document 1 Filed 02/03/21 Page 12 of 28



 1             53.    Once Plaintiff David Moody had learned Robinhood had cancelled his order, Plaintiff
 2   searched for AMC on the app, but found it to be unavailable.
 3
               54.    As a result of Robinhood’s actions, Plaintiff David Moody suffered substantial
 4
     damages.
 5
     Plaintiff Julie Moody
 6

 7             55.    Plaintiff Julie Moody is a customer of Robinhood and entered into a Customer

 8   Agreement in order to use Robinhood’s online trading systems.

 9             56.    On January 27, 2021 Plaintiff Julie Moody used her Robinhood app to submit an order
10
     for $800 worth of NAKD and NOK.
11
               57.    On the morning of January 28, 2021, Plaintiff Julie Moody was informed from
12
     Robinhood that the order had been cancelled.
13
               58.    As a result of Robinhood’s actions, Plaintiff Julie Moody suffered substantial damages.
14

15   The Class

16             59.    On the morning of January 28, 2021, Robinhood announced “In light of recent
17   volatility, we are restricting transactions for certain securities to position closing only, including AAL,
18
     AMC, BB, BBBY, CTRM, EXPR, GME, KOSS, NAKD, NOK, SNDL, TR and TRVG.”11
19
               60.    In the same announcement, Robinhood announced, “We fundamentally believe that
20
     everyone should have access to financial markets.”12 (emphasis added).
21

22             61.    In the afternoon of January 28, 2021, Robinhood announced, “we stand in support of

23   our customers and the freedom of retail investors to shape their own financial future.”13

24             62.    Upon information and belief, Robinhood even forced short sells of stock of GME and
25   other stocks.
26
27
     11
          https://blog.robinhood.com (Last accessed Jan. 28, 2021)
28   12
          Id. (Last accessed Jan. 28, 2021)
     13
          Id. (Last accessed Jan. 28, 2021)
                                                       - 11 -
           Case 3:21-cv-00861 Document 1 Filed 02/03/21 Page 13 of 28



 1             63.   Plaintiffs and members of the Proposed Class were deprived of all earning
 2   opportunities associated with GME, and other stocks listed above.
 3
                                      CLASS ACTION ALLEGATIONS
 4
               64.   Plaintiffs incorporates by reference all preceding allegations as though fully set forth
 5
     herein.
 6

 7             65.   Plaintiffs bring this action on behalf of themselves and as a class action, pursuant to

 8   the provisions of Rule 23 of the Federal Rules of Civil Procedure on behalf of the following Classes:

 9             The Class:
10
               All Robinhood customers.
11
               66.   Excluded from the Class are any Robinhood entities, and any of their respective
12
     members, affiliates, parents, subsidiaries, officers, directors, employees, successors, or assigns; and
13
     the judicial officers, and their immediate family members, and Court staff assigned to this case. Also
14

15   excluded from the Class are any Citadel entities, and any of their respective members, affiliates,

16   parents, subsidiaries, officers, directors, employees, successors, or assigns; and the judicial officers,
17   and their immediate family members, and Court staff assigned to this case. Plaintiff reserves the right
18
     to modify or amend the Class definitions, as appropriate, during the course of this litigation.
19
               67.   Certification of Plaintiffs’ claims for class-wide treatment is appropriate because
20
     Plaintiffs can prove the elements of their claims on a class-wide basis using the same evidence as
21

22   would be used to prove those elements in individual actions alleging the same claims.

23             68.   This action has been brought and may be properly maintained on behalf of the Class

24   proposed herein under Federal Rule of Civil Procedure 23.
25   Numerosity: Fed. R. Civ. P. 23(a)(1)
26
               69.   The members of the Class are so numerous and geographically dispersed that
27
     individual joinder of all members is impracticable. Plaintiffs are informed and believe that there are
28

                                                       - 12 -
           Case 3:21-cv-00861 Document 1 Filed 02/03/21 Page 14 of 28



 1   thousands of members of the Class, the precise number being unknown to Plaintiffs, but such number
 2   being ascertainable from Defendants’ records. Members of the Class may be notified of the pendency
 3
     of this action by recognized, Court-approved notice dissemination methods, which may include U.S.
 4
     mail, electronic mail, internet postings, and/or published notice.
 5
     Commonality and Predominance: Fed. R. Civ. P. 23(a)(2)
 6

 7          70.     This action involves common questions of law and fact, which predominate over any

 8   questions affecting individual members of the Class, including, without limitation:

 9                  i.      Whether Robinhood engaged in the conduct alleged herein;
10
                    ii.     Whether Robinhood knowingly failed to provide the financial services that
11                          were needed to handle reasonable consumer demand, including trading
                            securities that are available on every other competitive trading platform;
12
                    iii.    Whether Robinhood failed to provide the duty of care to their customers when
13                          they purposefully removed GME and other securities;
14
                    iv.     Whether Robinhood removed GME and other securities purposefully to harm
15                          their customers’ positions in GME and other securities and benefit their own
                            potential financial gains;
16
                    v.      Whether Robinhood violated FINRA Rule 5310, among other FINRA rules,
17                          state rules and federal regulations;
18
                    vi.     Whether Robinhood violated consumer protection laws in failing to disclose
19                          that its services would not include the ability to trade on GME, and other
                            securities, for substantial periods of time;
20
                    vii.    Whether Robinhood was in breach of its legal, regulatory and licensing
21                          requirements by failing to provide adequate access to financial services;
22
                    viii.   Whether Robinhood was in breach of its contracts and/or the implied covenant
23                          of good faith and fair dealing in connection with its failure to provide financial
                            services;
24
                    ix.     Whether Robinhood was negligent or grossly negligent by failing to provide
25                          financial service in a timely manner due to its own possible nefarious desires;
26
                    x.      Whether Robinhood was unjustly enriched by its conduct;
27
                    xv.     Whether Robinhood violated California’s Unfair Competition Law, Bus. &
28                          Prof. Code Section 17200, et seq.;

                                                      - 13 -
           Case 3:21-cv-00861 Document 1 Filed 02/03/21 Page 15 of 28



 1
                    xix.    Whether Robinhood violated California’s False Advertising Laws, Bus. &
 2                          Prof. Code Section 17500, et seq.;
 3
                    xx.     Whether Citadel aided and abetted a Robinhood in a breach of fiduciary duty;
 4
                    xxi.    Whether Citadel intentionally interfered with the contact between Plaintiffs and
 5                          the members of the Class and Robinhood;
 6                  xxii.   Whether certification of any or all of the classes proposed herein is appropriate
 7                          under Fed. R. Civ. P. 23;

 8                  xxiii. Whether Class members are entitled to declaratory, equitable, or injunctive
                           relief, and/or other relief; and
 9
                    xxiv. The amount and nature of relief to be awarded to Plaintiffs and the other
10
                          members of the Class.
11
     Typicality: Fed. R. Civ. P. 23(a)(3)
12
            71.     Plaintiffs’ claims are typical of the claims of other members of the Class because,
13
     among other things, all such members were similarly situated and were comparably injured through
14

15   Defendants’ wrongful conduct as set forth herein.

16   Adequacy: Fed. R. Civ. P. 23(a)(4)
17          72.     Plaintiffs are adequate representatives for the Class because their interests do not
18
     conflict with the interests of other members of the Class they seek to represent. Plaintiffs have retained
19
     counsel competent and experienced in complex litigation and Plaintiffs intend to prosecute the action
20
     vigorously. The interests of the Class will be fairly and adequately protected by Plaintiffs and their
21

22   counsel.

23   Superiority: Fed. R. Civ. P. 23(b)(3)

24          73.     A class action is superior to any other available means for the fair and efficient
25   adjudication of this controversy, and no unusual difficulties are likely to be encountered in the
26
     management of this class action. The damages or other financial detriment suffered by Plaintiffs and
27
     other members of the Class are relatively small compared to the burden and expense that would be
28

                                                       - 14 -
           Case 3:21-cv-00861 Document 1 Filed 02/03/21 Page 16 of 28



 1   required to individually litigate their claims against Defendants’, so it would be impracticable for
 2   members of the Class to individually seek redress for Defendants’ wrongful conduct.
 3
               74.   Even if members of the Class could afford individual litigation, the Court system likely
 4
     could not. Individualized litigation creates a potential for inconsistent or contradictory judgments and
 5
     increases the delay and expense to all parties and the court system. By contrast, the class action device
 6

 7   presents far fewer management difficulties and provides the benefits of single adjudication, economy

 8   of scale, comprehensive supervision by a single court, and finality of the litigation.

 9   Certification of Specific Issues: Fed. R. Civ. P. 23(c)(4)
10
               75.   To the extent that any described Class herein does not meet the requirements of Rules
11
     23(b)(2) or (b)(3), Plaintiffs seek the certification of issues that will drive the litigation toward
12
     resolution.
13
     Declaratory and Injunctive Relief: Fed. R. Civ. P. 23(b)(2)
14

15             76.   Defendants has acted or refused to act on grounds generally applicable to Plaintiffs and

16   the other members of the Class, thereby making appropriate final injunctive relief and declaratory
17   relief, as described herein, with respect to the members of the Class as a whole.
18
                            FOR A FIRST COLLECTIVE CAUSE OF ACTION
19                                    BREACH OF CONTRACT
                                         (Against Robinhood)
20
                               (Plaintiffs and the Other Members of the Class)
21

22             77.   Plaintiffs incorporate by reference all preceding allegations as though fully set forth

23   herein.

24             78.   Plaintiffs bring this count on behalf of themselves and other members other the Class.
25             79.   In order to use the Robinhood trading platform, a potential customer must enter into
26
     the Customer Agreement with Robinhood.
27

28

                                                       - 15 -
           Case 3:21-cv-00861 Document 1 Filed 02/03/21 Page 17 of 28



 1          80.     Plaintiffs and all members of the Class entered into a Customer Agreement with
 2   Robinhood.
 3
            81.     The rights and privileges contained therein form the basis of the bargain on which
 4
     prospective customers agree to accept Robinhood’s offer to enter into a contract in exchange for
 5
     opening one or more accounts.
 6

 7          82.     Accordingly, it is clear that Robinhood offered to provide access to their trading

 8   platform with complete access to the open market through their services as an online brokerage firm.

 9          83.     Based on this mutual assent, Plaintiffs and the other members of the Class fulfilled
10
     their end of the bargain when they registered for “My Account.”
11
            84.     Robinhood furnished consideration to Plaintiffs and Class members in the form of
12
     access to Robinhood’s online trading platform, enabling them to trade securities and options listed on
13
     U.S. securities exchanges. In exchange, Robinhood received consideration from Plaintiffs and Class
14

15   members including, but not limited to, order flow data, which it sold to market makers to generate

16   revenue, interested generates on cash balances in accounts, commissions and fees based on trades
17   placed, interest on margins and other fees.
18
            85.     However, after accepting such consideration from Plaintiffs and other members of the
19
     Class, Robinhood breached its Customer Agreement by, among other things, failing to disclosure that
20
     its platform was going to randomly pull stocks from its platform; that Robinhood knowingly put their
21

22   customers at a disadvantage compared to customers who used other means; that Robinhood failed to

23   provide access to its own financial incentives to pull certain securities including GME; that

24   Robinhood’s prohibited Plaintiffs and members of the Class from performing under the contract; that
25   Robinhood failed to comply with all applicable legal, regularly and licensing requirement; and that
26
     Robinhood failed to exercise trades and actions requested by customers.
27

28

                                                     - 16 -
           Case 3:21-cv-00861 Document 1 Filed 02/03/21 Page 18 of 28



 1             86.   Moreover, by its own terms, Robinhood admits liability for its actions on January 28,
 2   2021.14
 3
               87.   As a direct and proximate result of Robinhood’s breach, Plaintiffs and other members
 4
     of the Class suffered damages and losses to and are continually exposed to harm because Robinhood
 5
     continues to fail to perform under the Customer Agreement. These losses reflect damages to
 6

 7   Plaintiffs and Class members in an amount to be determined at trial or separate proceedings as

 8   necessary.

 9                 FOR A SECOND COLLECTIVE CAUSE OF ACTION
        BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING
10
                               (Against Robinhood)
11
                                 (Plaintiffs and Other Members of the Class)
12
               88.   Plaintiffs incorporate by reference all preceding allegations as though fully set forth
13
     herein.
14

15             89.   Plaintiffs bring this count on behalf of themselves and other members of the Class.

16             90.   As set forth above, Plaintiffs, Class members and Robinhood are parties to the
17   Customer Agreement and related contracts.
18
               91.   Robinhood was obligated to provide the trading services required under those contracts
19
     at all times, including but not limited to, trades for GME.
20
               92.   Robinhood unfairly interfered with Plaintiffs’ and Class members’ rights to receive the
21

22   benefits of the Customer Agreement and related contracts by, failing to perform under the contract

23   by, among other things, (i) failing to provide services necessary to carry out a trade; (ii) failing to

24   provide certain trading services whatsoever; (iii) failing to inform individuals in a timely manner of
25   the drastic changes to trading abilities; and (iv) prohibiting Plaintiffs from buying GME and other
26
27

28             14
              https://cdn.robinhood.com/assets/robinhood/legal/Customer%20Agreement.pdf (Last
     accessed Jan. 28, 2021).
                                                    - 17 -
           Case 3:21-cv-00861 Document 1 Filed 02/03/21 Page 19 of 28



 1   securities for Robinhood’s own pecuniary interest and not disclosing those interests to Plaintiffs and
 2   all Class members.
 3
               93.   Robinhood’s conduct has breached the implied covenant of good faith and fair dealing
 4
     because it has caused Plaintiffs and Class members’ harm, losses and damages, and continues to
 5
     expose them to harm because Robinhood continues to fail to perform under the Customer Agreement.
 6

 7   These losses reflect damages to Plaintiffs and Class members in an amount to be determined at trial.

 8             94.   Additionally, because damages may not be a full and complete remedy due to the

 9   ongoing nature of the relationship between the parties and the continuing risk of future harm, Plaintiffs
10
     and Class members seek specific performance of the contract to ensure Robinhood permits complete
11
     access to the open market in the future.
12
                   FOR A THIRD COLLECTIVE CAUSE OF ACTION
13   VIOLATION OF CALIFORNIA UNFAIR COMPETITION LAW, Cal. Bus. & Pro. Code §§
                                  17200, et seq.
14
                               (Against Robinhood)
15
                                 (Plaintiffs and Other Members of the Class)
16
               95.   Plaintiffs incorporate by reference all preceding allegations as though fully set forth
17
     herein.
18

19             96.   Plaintiffs bring this count on behalf of themselves and other members of the Class.

20             97.   Robinhood has engaged in unfair competition within the meaning of California
21   Business & Professions Code section 17200, et seq., because Robinhood’s conduct is unlawful and
22
     unfair as herein alleged.
23
               98.   Plaintiffs, the members of the Class, and Robinhood are a “person” or “persons,”
24
     within the meaning of Section 17201 of the California Unfair Competition Law (“UCL”).
25

26             99.   The UCL prohibits any unlawful and unfair business practices or acts. Robinhood’s

27   conduct, as alleged herein, constitutes an unlawful and unfair business practice that occurred in

28   connection with the provision of its financial and investment broker services.

                                                       - 18 -
           Case 3:21-cv-00861 Document 1 Filed 02/03/21 Page 20 of 28



 1          100.    Unlawful prong:         Robinhood’s conduct, as described within, violated the UCL’s
 2   unlawful prong because it: (1) constitutes negligence and/or gross negligence; (2) constitutes a breach
 3
     of fiduciary duty; (3) constitutes a breach of contract and/or a breach of the implied covenant of good
 4
     faith and fair dealing; (4) it violated applicable regulatory laws and guidance such as FIRNA Rule
 5
     5310 which requires best execution of orders fully and promptly; and (5) has unlawfully and unjustly
 6

 7   enriched Robinhood.

 8          101.    Unfair Prong:           Robinhood’s conduct, as described within, violated the UCL’s

 9   unfair prong because its conduct violates established public policy intended to regulate financial
10
     services to consumers, and because it is immoral, unethical, oppressive, or unscrupulous and has
11
     caused injuries to the Plaintiffs and the Class that outweigh any purported benefit.
12
            102.    Plaintiffs have standing to pursue this claim because they have been injured by virtue
13
     of suffering a loss of money and/or property as a result of the wrongful conduct alleged herein.
14

15          103.    The UCL is, by its express terms, a cumulative remedy, such that remedies under its

16   provisions can be awarded in addition to those provided under separate statutory schemes and/or
17   common law remedies, such as those alleged in the other Counts of this Complaint.
18
            104.    As a direct and proximate cause of Robinhood’s conduct, which constitutes unlawful
19
     and unfair business practices, as herein alleged, Plaintiffs and Class members have been damaged
20
     and suffered ascertainable losses, thereby entitling them to recover restitution and equitable relief,
21

22   including disgorgement or ill-gotten gains, refunds of moneys, interest, reasonable attorneys’ fees,

23   filing fees, and the costs of prosecuting this class action, as well as any and all other relief that may

24   be available at law or equity. Additionally, because Plaintiffs and Class members continue to have
25   accounts and investments with Robinhood and intend to use Robinhood’s services in the future,
26
     injunctive relief is warranted.
27

28

                                                        - 19 -
           Case 3:21-cv-00861 Document 1 Filed 02/03/21 Page 21 of 28



 1                FOR A FOURTH COLLECTIVE CAUSE OF ACTION
     VIOLATION OF CALIFORNIA’S FALSE ADVERTISING LAW, Cal. Bus. & Pro. Code §§
 2                                17500, et seq.
 3                             (Against Robinhood)

 4                                 (Plaintiffs and Other Members of the Class)

 5             105.    Plaintiffs incorporate by reference all preceding allegations as though fully set forth
 6   herein.
 7
               106.   Plaintiffs bring this count on behalf of themselves and other members of the Class.
 8
               107.   Cal. Bus. & Prof. Code § 17500 provides:
 9
               It is unlawful for any…corporation…with intent…to dispose of…personal
10
               property…to induce the public to enter into any obligation relating thereto, to make or
11             disseminate or cause to be made or disseminated…from this state before the public in
               any state, in any newspaper or other publication, or any advertising device, or by public
12             outcry or proclamation, or in any other manner or means whatever, including over the
               Internet, any statement…which is untrue or misleading, and which is know, or which
13             by the exercise of reasonable care should be know, to be untrue or misleading…”
14
               (Emphasis added).
15
               108.   Robinhood’s advertisement and promises to execute placed orders in their
16
     advertisements as well as in their Customer Agreement contracts with their users was an unfair, untrue
17
     and misleading practice. This deceptive marketing practice gave consumers the false impression that
18

19   when the users placed orders to purchase securities, Robinhood would execute those purchases at

20   market price.      Robinhood instead manually removed securities from its platform, unilaterally
21   cancelled user orders, and even short sold shares of securities listed in this Complaint.
22
               109.   Robinhood’s advertisement and promises to “democratize finance for all” and
23
     “investing is for everyone” was an unfair, untrue and misleading practice. The deceptive marketing
24
     campaign gave consumers the false impression that they would be able to trade on the open market
25

26   like all hedge funds.

27             110.   Robinhood misled consumers by making untrue and misleading statements and failing

28   to disclose what is required as stated in the Code alleged above.

                                                         - 20 -
           Case 3:21-cv-00861 Document 1 Filed 02/03/21 Page 22 of 28



 1             111.   As a direct and proximate result of Barneys’ leading and false advertisements,
 2   Plaintiffs and Class members have suffered injury in fact and have lost money. As such, Plaintiffs
 3
     request that this Court order Robinhood to restore this money to Plaintiffs and all Class members, and
 4
     to enjoin Barneys from continuing these unfair practices in violation of the UCL in the future.
 5
     Otherwise, Plaintiffs, Class members, and the broader general public, will be irreparably harmed
 6

 7   and/or denied an effective and complete remedy.

 8                          FOR A FIFTH COLLECTIVE CAUSE OF ACTION
                                          NEGLIGENCE
 9                                      (Against Robinhood)
10
                                  (Plaintiffs and Other Members of the Class)
11
               112.   Plaintiffs incorporate by reference all preceding allegations as though fully set forth
12
     herein.
13
               113.   Plaintiffs bring this count on behalf of themselves and other members of the Class.
14

15             114.   As a provider of financial services and registered securities investment broker-dealer,

16   Robinhood had a duty to exercise reasonable care, skill, and ability in conducting and facilitating
17   financial services and transactions for its customers.
18
               115.   Robinhood unlawfully breached its duties by, among other things, (i) removing GME
19
     and other securities without notice from its trading app; (ii) failing to provide financial services related
20
     to GME and other securities; and (iii) failing to notify customers in a timely manner of the lockout of
21

22   GME and other securities.

23             116.   Robinhood’s conduct as set forth in this complaint was so want of even scant care that

24   its acts and omissions were and continue to be an extreme departure from the ordinary standard of
25   conduct, rendering Robinhood negligent.
26
               117.   Robinhood’s negligence and breaches of its duties owed to Plaintiffs and the Class
27
     members proximately causes losses and damages that would not have occurred but for Robinhood’s
28

                                                        - 21 -
            Case 3:21-cv-00861 Document 1 Filed 02/03/21 Page 23 of 28



 1   breach of its duty of due care. These losses reflect damages to Plaintiffs and Class members in an
 2   amount to be determined at trial.
 3
                              FOR A SIXTH COLLECTIVE CAUSE OF ACTION
 4                                   BREACH OF FIDUCIARY DUTY
                                          (Against Robinhood)
 5
                                    (Plaintiffs and Other Members of the Class)
 6

 7               118.   Plaintiffs incorporate by reference all preceding allegations as though fully set forth

 8   herein.

 9               119.   Plaintiffs bring this count on behalf of themselves and other members of the Class.
10
                 120.   As a licensed provider of financial services, Robinhood at all times relevant herein was
11
     a fiduciary to Plaintiffs and Class members and owed them the highest good faith and integrity in
12
     performing its financial services on their behalf. Robinhood also acted as a fiduciary to each and
13
     every customer who agreed to the Customer Agreement.
14

15               121.   Robinhood beached its fiduciary duties to Plaintiffs and Class members by, among

16   other things, failing to disclose that its platform was going to remove GME and other security
17   purchases in a timely manner; actually removing GME and other securities from its trading platform;
18
     removing GME and other securities for its own pecuniary benefits; that Robinhood failed to comply
19
     with all applicable legal, regulatory, and licensing requirements; and that Robinhood failed to exercise
20
     trades and actions requested by customers in a complete and timely manner (also required by FINRA
21

22   Rule 5310).

23               122.   Robinhood’s conduct has caused Plaintiffs’ and Class members’ harm, losses and

24   damages and continues to expose them to harm because Robinhood continues to breach its fiduciary
25   duties. These losses reflect damages to Plaintiffs and Class members in an amount to be determined
26
     at trial.
27

28

                                                          - 22 -
           Case 3:21-cv-00861 Document 1 Filed 02/03/21 Page 24 of 28



 1                       FOR A SEVENTH COLLECTIVE CAUSE OF ACTION
                                    UNJUST ENRICHMENT
 2                                    (Against Robinhood)
 3
                                 (Plaintiffs and Other Members of the Class)
 4
              123.   Plaintiffs hereby incorporate by reference the factual allegations contained herein.
 5
              124.   Plaintiffs bring this cause of action on behalf of themselves and other members of the
 6

 7   Class.

 8            125.   By its wrongful conduct described herein, Robinhood has obtained a benefit from

 9   Plaintiffs and Class members that includes, but is not limited to, maintaining their accounts, receiving
10
     their personal data, receiving payments for order flow, maintaining deposited funds, charging and/or
11
     receiving interest on accounts and margin balances, charging and/or receiving fees, commissions, and
12
     increased capital fundraising due to the high number of new and continuing users of its platform, all
13
     of which also drives up Robinhood’s valuation.
14

15            126.   Since Robinhood profits, benefits, and other compensation were obtained by improper

16   means, Robinhood was unjustly enriched at the expense of Palintiffs and Class members and is not
17   legally or equitably entitled to retain any of the benefits, compensation or profits it realized.
18
              127.   Plaintiffs and Class members seek an order of this Court requiring Robinhood to
19
     refund, disgorge, and pay as restitution any profits, benefits, and other compensation obtained by
20
     Robinhood from its wrongful conduct and/or the establishment of a constructive trust from which
21

22   Plaintiffs and Class members may seek restitution.

23                      FOR AN EIGHTH COLLECTIVE CAUSE OF ACTION
                      AIDING AND ABETTING BREACH OF FIDUCIARY DUTY
24                                    (Against Citadel)
25                               (Plaintiffs and Other Members of the Class)
26
              128.   Plaintiffs hereby incorporate by reference the factual allegations contained herein.
27

28

                                                       - 23 -
           Case 3:21-cv-00861 Document 1 Filed 02/03/21 Page 25 of 28



 1            129.   Plaintiffs bring this cause of action on behalf of themselves and other members of the
 2   Class.
 3
              130.   Citadel owed a duty to Plaintiffs and the Class by virtue of serving as the market maker
 4
     for a significant portion of their trades on the Robinhood platforms.
 5
              131.   Citadel knew Robinhood had a fiduciary duty to Plaintiffs and the Class to allow for
 6

 7   the free-flow and uninterrupted placement and execution of purchase orders of GME and the other

 8   securities identified in this Complaint.

 9            132.   Citadel is Robinhood’s primary market maker and is well aware of the requirements
10
     for providing liquidity and for Robinhood allowing unrestricted purchases of GME and the other
11
     securities identified in this Complaint.
12
              133.   Citadel, having a financial incentive to do so, as well as financial leverage over
13
     Robinhood, given the significant revenue stream for Robinhood from Citadel, induced, encouraged,
14

15   and pressured Robinhood to restrict purchase orders of GME and the other securities identified in this

16   Complaint.
17            134.   Without Citadel’s inducement, encouragement and undue pressure on Robinhood to
18
     restrict purchase orders on GME and the other securities identified in this Complaint, Robinhood
19
     would likely have continued to allow the free-flow of purchase orders of GME and the other securities
20
     identified in this Complaint, as it had allowed in the previous days and weeks despite the same or
21

22   similar levels of volatility and market participation.

23            135.   Accordingly, Citadel aided and abetted Robinhood’s breach of its fiduciary duties and

24   to Plaintiffs and the Class.
25

26
27

28

                                                       - 24 -
            Case 3:21-cv-00861 Document 1 Filed 02/03/21 Page 26 of 28



 1                         FOR A NINTH COLLECTIVE CAUSE OF ACTION
                   INTENTIONAL INTERFERENCE WITH CONTRACTUAL RELATIONS
 2                                      (Against Citadel)
 3
                                    (Plaintiffs and Other Members of the Class)
 4

 5               136.   Plaintiffs hereby incorporate by reference the factual allegations contained herein.
 6               137.   Plaintiffs bring this cause of action on behalf of themselves and other members of the
 7
     Class.
 8
                 138.   Plaintiffs and members of the Class formed contractual relationships through the
 9
     Customer Agreement in which Robinhood offered to provide access to their trading platform with
10

11   complete access to the open market through their services as an online brokerage firm.

12               139.   Upon information and belief, Citadel had knowledge that Robinhood had these

13   contractual relationships and prospective contractual relationship with Plaintiffs and members of the
14
     Class as Citadel is the primary market-maker for Robinhood, providing liquidity for over half of the
15
     trades entered on the Robinhood platform.
16
                 140.   Upon information and belief, Citadel prevented Robinhood from performing under the
17
     contracts between Plaintiffs and members of the Class and Robinhood.
18

19               141.   Upon information and belief, Citadel acted intentionally to interfere with the contracts

20   and prospective contracts between Plaintiffs and members of the Class and Robinhood.
21               142.   As the result of Citadel’s actions as alleged herein, Plaintiffs and members of the Class
22
     have been irreparably, materially, and substantially harmed and damages in an amount to be proven
23
     at trial.
24
                                               PRAYER FOR RELIEF
25

26               WHEREFORE, Plaintiffs, individually and on behalf of members of the Class, pray for

27   judgment in their favor and against Defendants as follows:

28   a.          Certifying the Class as proposed herein, designating Plaintiffs as Class representatives, and

                                                          - 25 -
           Case 3:21-cv-00861 Document 1 Filed 02/03/21 Page 27 of 28



 1           appointing undersigned counsel as Class Counsel;
 2   b.      Declaring that Defendants are financially responsible for notifying the Class members of the
 3
             pendency of this action;
 4
     c.      Declaring that Defendants has wrongfully interfered with the free market purchase of GME
 5
             and other securities identified in this Complaint;
 6

 7   d.      For an order declaring that Robinhood’s conduct violates the statues referenced herein;

 8   e.      Requiring that Defendants disgorge amounts wrongfully obtained for payment for order flow

 9           and orders for trades of GME and other securities identified in this complaint;
10
     f.      For compensatory, punitive, and statutory damages in amounts to be determined by the Court
11
             and/or jury;
12
     g.      Awarding injunctive relief as permitted by law or equity, including enjoining Defendants from
13
             limiting or restricting GME and other securities mentioned in this complaint;
14

15   h.      For an order of restitution and all other forms of equitable monetary relief;

16   i.      Scheduling a trial by jury in this action;
17   j.      Awarding Plaintiffs’ reasonable attorneys’ fees, costs and expenses, as permitted by law;
18
     k.      Awarding pre and post-judgment interest on any amounts awarded, as permitted by law; and
19
     l.      Awarding such other and further relief as may be just and proper.
20
                                             DEMAND FOR JURY TRIAL
21

22           Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs demand trial by jury in

23   this action of all issues so triable.

24

25

26
27

28

                                                          - 26 -
          Case 3:21-cv-00861 Document 1 Filed 02/03/21 Page 28 of 28



 1   Dated February 3, 2021
 2                                      ANASTOPOULO LAW FIRM, LLC
 3                                      /s/     Eric M. Poulin
                                        Eric M. Poulin
 4                                      CA State Bar No. 298476
                                        Roy T. Willey, IV (Pro Hac Vice Forthcoming)
 5                                      Blake G. Abbott (Pro Hac Vice Forthcoming)
                                        32 Ann Street
 6                                      Charleston, SC 29403
 7                                      Tel: (843) 614-888
                                        Email: eric@akimlawfirm.com
 8                                              roy@akimlawfirm.com
                                                blake@akimlawfirm.com
 9
                                        ATTORNEYS FOR PLAINTIFFS AND
10
                                        THE PROPOSED CLASS
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                           - 27 -
